     Case: 1:19-cv-03713 Document #: 37 Filed: 10/07/19 Page 1 of 1 PageID #:90

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Craig Cunningham
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−03713
                                                           Honorable Mary M. Rowland
Intelemedia Communications, Inc., et al.
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 7, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Pursuant to plaintiff's
notice of voluntary dismissal [36] pursuant to FRCP 41(a)(1)(A)(i), this case is hereby
dismissed against all defendants without prejudice. Each party shall bear its own costs.
Status hearing previously set for 10/10/19 is stricken. Civil case terminated. Mailed
notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
